DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without some means for the tubular member to slideably receive the stem, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Specifically, Examiner notes that the tubular member of claim 1 is limited to having a first open end, and second open end, and an elongate wall extending between the ends. Furthermore, the suction member slideably receives the first open end of the tubular member. Therefore, logically there is no part or way for the tubular member to slideably receive the stem, because the tubular member as claimed is already slideably received by the suction member. Examiner further notes that claim 2 cures this issue.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the stem slideably received by the tubular member to enable the suction member to slide along the first direction with respect to the tubular member” which is indefinite, because it is unclear how the stem is slideably received by the tubular member when the tubular member itself is slideably received by the suction member.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) as being anticipated by Septer (US 6,226,919 B1).
Septer (US 6,226,919 B1) teaches an insect vacuum and trap attachment system arranged and configured to couple to a vacuum (abstract), the system comprising: 
a tubular member (tubular housing 2) elongate along a first direction (fig. 2), the tubular member having a first open end (fig. 3), a second open end opposite the first open end (fig. 3), and an elongate sidewall that extends between the first open end and the second open end (fig. 3); and
a suction member (housing 2a) that slideably receives the first open end of the tubular member (figs. 1 and 2), the suction member having a narrowed open tip (mouth 13) that receives insects (fig. 1), a bottom open end opposite the narrowed open tip (fig. 2), a shortened sidewall that extends between the narrowed open tip and the bottom open end (fig. 1), and a stem (tube 10a) that extends along at least an outer surface of the shortened sidewall (fig. 1), the stem (10a) slideably received by the tubular member (via tube 10, as shown in figs. 1 and 2) to enable the suction member to slide along the first direction with respect to the tubular member (as shown in figs. 1 and 2; see also the related rejection under §112(b) detailed hereinabove).
Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.